PER CURIAM.
The plaintiff, Szybinski, has perfected the above-identified appeals from two final judgments entered in the Circuit Court of Dade County, one in favor of the defendant-appellee, WJA Realty, d/b/a World Jai-Alai, Inc., and the other judgment being in favor of the defendant-appellee, Gulf Artist Productions, Inc.
The appellant has abandoned his appeal as to the judgment in favor of the appellee-defendant Gulf Artist Productions, Inc.; that judgment is therefore affirmed.
Upon review of the record with reference to the judgment entered in favor of the appellee-defendant WJA Realty, we determine that the appellant has failed to demonstrate reversible error. Therefore, the judgment entered in favor of said defendant is likewise affirmed.
Affirmed.